Citation Nr: 0924142	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-04 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for atrial 
fibrillation.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from March 1967 to May 1972.  He also served in the United 
States Army Reserve from March 1976 to September 2005, 
including a period of active duty from July 1999 to April 
2000.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

A hearing at the RO was held in February 2009 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case. 

As set forth in more detail below, a remand is necessary with 
respect to the claim of service connection for hypertension.  
This issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's atrial fibrillation is shown to have had its 
inception during active service.  


CONCLUSION OF LAW

Atrial fibrillation was incurred during active service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2008).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In this case, in light of the favorable decision below, the 
Board finds that any deficiency in VA's VCAA notice or 
development actions is harmless error.


Background

The appellant's service treatment records show that in 
December 1999, while serving on active duty in Bosnia, the 
appellant experienced an acute onset of heart palpitations 
and sought emergency treatment.  Upon arrival in the 
emergency room, he reported that his palpitations and 
irregular heart beat had stopped in the ambulance en route to 
the hospital.  The appellant denied a history of atrial 
fibrillation in the past, but indicated that he had been on 
medication for hypertension for the past three years.  The 
appellant also reported that he had been under increased 
stress for the past three months in connection with his 
military duties as a pilot.  After extensive evaluation, the 
appellant was diagnosed as having atrial fibrillation, likely 
secondary to hypertension.  The examiner indicated that he 
doubted an ischemic etiology.  

The appellant thereafter underwent extensive cardiac workup 
which showed no significant heart disease.  However, he 
continued to experience intermittent atrial fibrillation and 
was prescribed anti-arrhythmic medications, which required 
suspension of his flying status.  

According to a June 2005 Medical Evaluation Board Narrative 
Summary, intermittent atrial fibrillation may be triggered by 
stress, hypertension, and the rigors of deployment.  The 
Medical Board noted that although the appellant was currently 
stable on anti-arrhythmic medications, the medication 
prevented him from being able to perform duties such as 
flying, carrying a weapon, and wearing a protective mask.  
The Medical Board concluded that because of his intermittent 
atrial fibrillation and palpitations, the appellant did not 
meet retention standards.  

In August 2005, the appellant underwent VA medical 
examination in connection with his application for VA 
compensation benefits.  He reported that he had been 
diagnosed as having atrial fibrillation in 1999 while serving 
in Bosnia.  He indicated that he had had intermittent atrial 
fibrillation since that time and was currently on Amidarone.  
The diagnoses included history of atrial fibrillation, 
currently well controlled on medication.  

In connection with his claim, the appellant testified at a 
Board hearing at the RO in February 2009.  He indicated that 
in 1999, while serving on active duty in Bosnia, he woke up 
in atrial fibrillation.  The appellant testified that his 
condition recurred intermittently and he was placed on 
medications which permanently grounded him from flight status 
and led to his medical discharge from service.  

Following the hearing, the appellant submitted a February 
2009 statement from his treating physician, who indicated 
that he had become familiar with the appellant's medical 
history.  He indicted that it was his opinion that the 
appellant's atrial fibrillation had occurred during active 
duty during a period of increased stress.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

As set forth above, to warrant service connection for atrial 
fibrillation, the evidence essentially must show that the 
appellant's condition had its inception during active 
service.  

In that regard, the Board observes that service treatment 
records confirm that the appellant was on active duty in 
December 1999, when he experienced his first episode of 
atrial fibrillation.  Moreover, subsequent service treatment 
records and private clinical records document that the 
appellant's atrial fibrillation has continued to the present 
day.  Indeed, he continues to take prescription anti-
arrhythmic medications, which has disqualified him for 
further service.  

In addition to this evidence, the appellant has submitted a 
medical opinion from his physician who noted that the 
appellant's initial atrial fibrillation episode occurred 
during a period of active duty in which the appellant's 
stress level was high.  As discussed above, a June 2005 
Medical Evaluation Board Narrative Summary confirms that 
intermittent atrial fibrillation may be triggered by stress 
and the rigors of deployment.  

Under the benefit-of-the-doubt rule, for the appellant to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence 
set forth above, such a conclusion cannot be made in this 
case.  Thus, the Board finds that service-connection for 
atrial fibrillation is warranted.


ORDER

Entitlement to service connection for atrial fibrillation is 
granted.  


REMAND

The appellant also seeks service connection for hypertension.  
The evidence does not show, nor does the appellant contend, 
that his hypertension had its inception during a period of 
active service.  Rather, he contends that his preexisting 
hypertension was aggravated as a result of stress he 
experienced while serving on active duty in Bosnia in 1999.  
In support of his claim, the appellant has submitted a 
February 2009 statement from his physician who indicated that 
it was his opinion that the active duty environment in Bosnia 
aggravated the appellant's hypertension.  

Under applicable criteria, a pre-existing condition will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a), (b).  

Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See Falzone v. Brown, 8 Vet. App. 
398, 402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 
Vet. App. 292 (1991)).

In this case, given the evidence of record, the Board finds 
that a VA medical opinion is necessary.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006) (a medical examination is necessary when the evidence 
indicates that the appellant's current disability may be 
associated with service, but is lacking in specificity to 
support a decision on the merits).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a VA medical examination for the purposes 
of determining whether his hypertension 
was aggravated during active service.  
The claims folder must be provided to the 
examiner for review in connection with 
the examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
the whether it is at least as likely as 
not that the appellant's hypertension was 
aggravated during his period of active 
service from July 1999 to April 2000.  By 
aggravation the Board means a permanent 
increase in the severity of the 
underlying disability beyond its natural 
progression. 

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
claim.  If the appellant's claim remains 
denied, he and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


